Citation Nr: 1455069	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include glaucoma.

2.  Entitlement to service connection for a heart disability, to include coronary artery disease (CAD) and hypertensive cardiovascular disease.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a knee disability, to include osteoarthritis and rheumatism.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a back disability, to include lumbar spondylosis and degenerative arthritis.

8.  Entitlement to service connection for urethritis.

9.  Entitlement to service connection for a skin disability, to include rash.

10.  Entitlement to service connection for polyneuropathy.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1945 to May 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2009, May 2010, and August 2011 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO). 

As to the first five issues listed above, the Board notes that the RO characterized these issues in the above-referenced March 2009 rating decision and thereafter as applications to reopen previously denied claims for service connection, due to the fact that the claims were previously denied in a final January 2007 rating decision.  The Board notes, however, that in April 2010 the Veteran's personnel records were associated with his claims file for the first time, which support his claim of having been present at atomic bomb testing during Operation Crossroads.  In addition, in June 2013 the Veteran submitted a certificate of appreciation for his attendance at an atomic bomb test in 1946.  Given that the Veteran's claims center on exposure to ionizing radiation during service, as discussed in greater detail below, pursuant to 38 C.F.R. § 3.156(c) (2014), the Board finds that due to the newly submitted service records the bilateral eye, heart, diabetes, sinusitis, and knee claims must be reconsidered on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen previously denied claims.  The issues have been recharacterized on the title page accordingly.

Other than the polyneuropathy claim, the above-listed claims were addressed in a June 2012 statement of the case (SOC).  The date listed on the SOC was June 28, 2012, but the date listed on the cover letter sent with the SOC to the Veteran was June 20, 2012.  The Board notes that depending on the actual date of the SOC and the date it was mailed the Veteran's substantive appeal, received September 6, 2012, may not have been timely filed.  As the RO has considered these claims to be in appellate status and the claims were certified by the RO to the Board, the Board will consider the substantive appeal to have been timely filed and claims to be before the Board.

Moreover, as to the September 2012 substantive appeal, the Veteran indicated therein that he was limiting his appeal to "1. The Provisions of Direct Service Connection" and "2. The Provisions of Presumptions of Agents Orange Act related diseases."  Thereafter, he specifically referenced all the above-listed issues adjudicated in the June 2012 SOC, except for hypertension.  Given that in the past the Veteran has specifically claimed that his hypertension was due to in-service Agent Orange exposure, affording him the Veteran of the doubt the Board has considered the issue of entitlement to service connection for hypertension to have been included in the above substantive appeal and the issue is properly before the Board.

In addition, the Board notes that certain lay and medical evidence has been associated with the claims file since the last adjudication of the claim by the RO and prior to certification of the appeal to the Board.  As the claims are either granted in full herein or are remanded to the RO/AMC, the Board finds that there is no prejudice to the Veteran.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

All the above issues other than entitlement to service connection for a back disability and urethritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of lumbar spondylosis and degenerative arthritis as a result of his military service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of urethritis as a result of his military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, his lumbar spondylosis and degenerative arthritis are related to his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  Resolving doubt in favor of the Veteran, urethritis is related to his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Back Disability

The Veteran contends that he has a low back disability due to his military service.

Service treatment records include a January 1952 treatment for chronic back pain and tenderness.  A June 1954 treatment record noted low back pain beginning about 3 to 4 years previously without any injury.  A contemporaneous x-ray report noted findings consistent with rheumatoid arthritis of the spine involving the sacro-iliac joint.  August 1954 x-rays of the chest were negative.  A March 1962, service treatment record diagnosed spondylolisthesis of L5, with no other findings, based on a contemporaneous x-ray report.  The assessment was spondylolisthesis without spondylisis.  In June 1966, the Veteran complained of low back pain.

Thus, there is evidence of in-service low back problems.  The critical question, therefore, is whether any current low back problems are related to those in-service problems.

In that regard, the RO obtained a VA medical opinion in October 2009.  After reviewing the claims file, the opinion provider concluded that current osteoarthritis of the lumbar spine was not caused by or the result of rheumatoid arthritis of the sacroiliac joints in service.  The rationale was that lumbar spine disc intervals were intact throughout service and he was not diagnosed with osteoarthritis until 2008.  Moreover, osteoarthritis was an entirely different disease entity than rheumatoid arthritis.  Degenerative osteoarthritis was due to the aging process, which rheumatoid arthritis was a chronic inflammatory disease.  The rheumatoid arthritis in service was confined to the sacroiliac joint and found to be in a quiescent stage during service, as further evidenced by the multiple subsequent normal findings as to the spine.   

The Veteran was afforded another VA examination in October 2013.  The examiner noted a diagnosis of lumbar spondylosis, with noted symptoms from the 1950s and diagnosed by x-ray in 2013.  The Veteran reported onset of back pain in service and the examiner discussed the supporting service treatment records.  The examiner noted that x-rays showed findings consistent with lumbar spondylosis.  No findings were noted for his sacroiliac joints.  The examiner concluded that it was at least as likely as not that the Veteran's low back conditions were incurred in or caused by military service.  The rationale discussed the Veteran's multiple in-service complaints, including the 1954 diagnosis of rheumatoid arthritis, the March 1962 x-rays showing spondylolisthesis of L5, and the June 1966 complaints of lower back pain.  In addition, the examiner noted that in January 1967 a physician had noted "rheumatoid arthritis of spine 10 years ago [no current diagnosis]" and a December 1957 record also noting that the Veteran did not have current rheumatoid arthritis.  The examiner noted that there was no current diagnosis of rheumatoid arthritis, as "[p]resent knowledge on rheumatology fails to reveal any rheumatoid arthritis of the spine."  Instead, there was a diagnosis of lumbar spondylosis with chronic low back pains.  Moreover, his present lumbar spondylosis was more in keeping with his chronic back pains that are probably degenerative in nature and related to the findings and complaints in service.

In light of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current lumbar spondylosis and degenerative arthritis of the lumbar spine are the result of his military service.  As such, entitlement to service connection is warranted.

As to the Veteran's rheumatoid arthritis documented in service, the Board notes that no such findings or diagnoses have been made during the appellate time period.  Indeed, the October 2013 VA examiner specifically concluded that the Veteran did not have rheumatoid arthritis.  In light of the foregoing and the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, the Board concludes that the above represents a complete grant as to the low back claim on appeal.

Genitourinary Disability

The Veteran contends that he has a urethritis disability due to military service.

Service treatment records include a diagnosis of urethritis in December 1949 and treatment for urethral discharge in October 1948.  In January 1952, the Veteran reported a chronic urethral drip.  The assessment was chronic urethritis with mild prostatitis and mild chronic left epididymitis.  In June 1954, the Veteran was seen for ongoing urethritis with morning drip.  

After service, a January 2010 private treatment record noted a diagnosis of chronic urethritis.  The Veteran reported ongoing recurrence of the condition that manifested as dysuria and hesitancy.  

The Veteran was afforded a VA examination in April 2010.  The Veteran reported a history of urethritis and prostatitis in service, with treatment via antibiotics that was successful.  Currently, the Veteran had urinary retention and dribbling, but no history of surgery.  The symptoms were noted to have gotten progressively worse since onset.  The examiner diagnosed benign prostatic hypertrophy (BPH) with prostatitis and, following examination, concluded that the urethritis and prostatitis were at least as likely as not related to service.  The rationale was that he was treated for urethritis and prostatitis in service and current testing showed enlargement of the prostate with concretions.

In a May 2010 addendum, however, the examiner clarified that the Veteran did not have active urethritis during the examination.

Initially, the Board notes that the Veteran is separately service connected for BPH with prostatitis, as a result of the April 2010 VA examination report.  As to the urethritis, although the Board acknowledges that urethritis was not diagnosed at the time of the April 2010 VA examination, the January 2010 private treatment record did diagnose chronic urethritis.  Thus, the Veteran has a diagnosis of chronic urethritis during the appellate time period.  Moreover, the April 2010 VA examination report specifically opined that current urethritis and prostatitis problems were related to military service.  In light of the foregoing, the Board concludes that entitlement to service connection for urethritis is warranted.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").


ORDER

Entitlement to service connection for lumbar spondylosis and degenerative arthritis is granted.

Entitlement to service connection for urethritis is granted.


REMAND

As to all the claims remaining on appeal, the Board notes that in numerous statements the Veteran has attributed his claimed disabilities to exposure to ionizing radiation.  Specifically, the Veteran has reported exposure during Operation Crossroads while serving aboard the U.S.S. Albemarle, which is confirmed in his service personnel records.  Although the Veteran alleged disability due to ionizing radiation exposure with respect to some of his original claims for entitlement to service connection that were denied by the January 2007 rating decision, his contentions as to his current original claims for entitlement to service connection have not been evaluated based on the Veteran's claimed radiation exposure pursuant to the provisions of 38 C.F.R. §§ 3.309(d) and 3.311 (2014).  The RO appears to have recognized the necessity of evaluating the theory of entitlement based on exposure to ionizing radiation, as a November 2013 deferred rating decision indicated that such a theory was not in the jurisdiction of the Manila RO.  The deferred rating decision indicated that the claims would need to be transferred to the Jackson, Mississippi RO for consideration.  However, such transfer and consideration was not accomplished prior to certification of the appeal and transfer of the file to the Board.  As such, the Board concludes that a remand is required to allow the AOJ to consider the Veteran's contention that his current disabilities were incurred as a result of exposure to ionizing radiation and to provide the Veteran with a notice letter as to the evidence required to establish entitlement to service connection on such a basis.

As to the Veteran's heart claim, alternately claimed as heart problems, hypertensive cardiovascular disease, and CAD, the Board notes that no examination has yet been conducted.  During service, in March 1968, the Veteran reported a "flutter" coming from his heart.  In August 1972, he reported left-sided chest pain.  As discussed above, in a September 2009 private treatment record his provider indicated that the Veteran's current heart problems could be attributed to complaints and issues first noted in service.  As such, the Board concludes that a VA examination is required.

As to the Veteran's skin claim, in February 1965, the Veteran was treated for rash on the legs, specifically dry, scaly eruptions on the thighs about one month previously.  In May 1967, the Veteran was treated for a rash on the upper lip and mouth for the previous three days.  The diagnosis was herpes simplex stomatitis.  In March 1970, the Veteran had three small circular lesions on the anterior abdomen just below the belt line.  The assessment was questionable tinea corporis.  In December 1971, the Veteran again was treated for a rash on his legs that had been persistent for the previous month.  He denied any prior history.  In February 1972, the Veteran reported a one-year history of scalp problems.  Thus, there are numerous in-service reported skin problems and the Veteran reports ongoing skin problems from service.  As such, the Board concludes that a VA examination is required.

As to the Veteran's sinus claim, in December 1968, the Veteran was diagnosed with sinusitis.  In December 1971, the Veteran complained of shortness of breath and nasal congestion for the previous seven days.  The impression was upper respiratory infection and anxiety.  In February 1972, the Veteran reported nasal congestion and was diagnosed with a sinus condition.  After service, in July 1977 the Veteran was diagnosed with chronic rhinitis.  The Veteran was afforded a VA examination in April 2010.  At that time, the Veteran reported recurrent nasal congestion since the early 1950s.  He also reported sneezing, watery rhinorrhea, and sore throat.  These symptoms had been intermittent with periods of remission since onset.  Following examination, the examiner concluded that it was less likely than not that the Veteran's current sinusitis problems were caused by or the result of sinusitis in service.  The Veteran's current sinusitis was the result of an untreated rhinitis problem.  The examiner discussed the relationship between sinusitis and rhinitis, but did not specifically discuss why such problems were unrelated to service.  The Board does not find that this rationale adequately addresses the relationship, if any, between any current sinusitis / rhinitis problems and military service.  As such, another VA examination is required.

Finally, the Board notes that in a May 2013 rating decision the RO denied entitlement to service connection for polyneuropathy, to include as secondary to diabetes mellitus, type II.  In an October 2013 statement, the Veteran indicated that he was "claiming polyneuropathy service as my service connected disability as secondary condition of my diabetes mellitus, type II."  In context, such a statement certainly implies disagreement with the conclusions of the May 2013 rating decision denying entitlement to service connection for polyneuropathy.  As the October 2013 statement was received within one year of the May 2013 rating decision, the Board concludes that the Veteran should be provided with an SOC that addresses the issue of entitlement to service connection for polyneuropathy.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC addressing the issue of entitlement to service connection for polyneuropathy.  The Veteran should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to the issue.  The RO/AMC is free to undertake any additional development deemed necessary with respect to the issue.

2.  Provide the Veteran with a notice letter detailing how to establish entitlement to service connection based on exposure to ionizing radiation under the provisions of 38 C.F.R. §§ 3.309(d) and 3.311.

3.  Conduct all development required to evaluate the Veteran's contentions that his claimed disabilities are due to in-service exposure to ionizing radiation.

4.  Schedule the Veteran for appropriate VA examination for his claimed heart disabilities.  The claims file, including a copy of this remand, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any heart disability had its onset during military service or is otherwise related to service.  The examiner specifically is requested to consider, and discuss as appropriate, the service treatment records and the September 2009 private treatment record suggesting an association between current heart problems and the Veteran's service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.    

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

5.  Schedule the Veteran for appropriate VA examination for his claimed skin disability.  The claims file, including a copy of this remand, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any diagnosed skin disability had its onset during military service or is otherwise related to service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.    

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

6.  Schedule the Veteran for appropriate VA examination for his claimed sinus disability.  The claims file, including a copy of this remand, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any sinus disability, to include sinusitis and rhinitis, had its onset during military service or is otherwise related to service.  The examiner specifically is requested to consider, and discuss as appropriate, the service treatment records and the April 2010 VA examination report.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.    

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

7.  After 2. through 6. are complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


